Acknowledgements
This communication is in response to applicant’s response filed on 01/11/2021.
Claims 9, 16, 19-21 have been amended. Claims 1-8, 17, and 29 have been cancelled. Claim 30 has been added.
Claims 9-16, 18-28, and 30 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Palanisamy (US 20150312038) does not disclose teach, or suggest the following limitation “based on the web presence analysis, determining that the user-inputted text in the one or more published posts of the online social media account indicates that the user has paid off a loan; and generating a risk score report based on…the online social media account associated with the payment account that indicates that the user has paid off the loan,” in amended claim 9, examiner respectfully argues applicant’s argument is moot in light of the new grounds of rejection necessitated by the claim amendments. 

Applicant argues dependent claims 10-16, 18-19, 22-28, and 30 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the new rejections necessitated by the claim amendments for claims 9, 20, and 21.

Priority
This application claims the benefit of US Provisional Application No. 62/108,386 filed on 01/27/2015. Applicant’s claim for the benefit of this prior-filed application is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10, 12, 20-22, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Palanisamy (US 20150312038).

Regarding Claims 9, 20, and 21, Davis teaches receiving a request for a credit check for the user, the request including a unique identifier associated with the user (Paragraphs 0024 and 0067 teach the system can include a mobile identification component that receives a unique ID of an mobile communication device (MCD), where the unique ID can be affiliated with a user of the MCD and identify both the MCD as well as the user; the mobile identification component can provide the unique ID to a mobile credit interface component that associates a credit account with the unique ID of the MCD, and a credit history associated with the user can be obtained utilizing the identifier (e.g., by way of a credit check with a commercial credit reporting agency) upon receipt of the unique ID, or upon pairing the identifier with the unique ID); mapping the unique identifier to a social security number of the user associated with the payment account (Paragraphs 0024 and 0067 teach consumer credit information (i.e., social security number) can be associated with the unique ID, where the identifier (i.e., social security number) associated with the owner can be included within the unique ID of the MCD); retrieving a credit history of the user from a credit reporting service using the social security number (Paragraphs 0024 and 0067 teach information related to credit history (e.g., loan history, payment 
However, Davis does not explicitly teach receiving from a merchant device a request for a credit check in relation to a user, the request including a type of merchant associated with the merchant device; performing a web presence analysis of the user based on user-inputted text in one or more published posts of an online social media account associated with the payment account of the user; generating a risk score report based on the credit history and the user-inputted text in the one or more published posts of the online social media account associated with the payment account, wherein, based on the type of merchant associated with the merchant device, the credit history is weighted more than the user-inputted text in the one or more published posts of the online social media account in generating the risk score report; and communicating the risk score report to the merchant device.
Baird from same or similar field of endeavor teaches receiving from a merchant device a request for a credit check in relation to a user, the request including a type of merchant associated with the merchant device (Paragraphs 0031, 0049, and 0056 teach the establishment of an mIdentity may performing a web presence analysis of the user based on user-inputted text in one or more published posts of an online social media account associated with the payment account of the user (Paragraphs 0051, 0058-0059, 0071, and 0074 teach the subscriber may request that an identity agent (i.e., part of the Provider) create an mIdentity for the subscriber; the identity agent may retrieve this personal data from the sources and may attempt to correlate information found in the different sources (e.g., each of the subscriber's social networks/online presence); the more the different sources of information can be validated and/or correlated, the more confidence the identity agent may have that the subscriber's generating a risk score report based on the credit history, wherein, based on the type of merchant associated with the merchant device, the credit history is weighted more than the user-inputted text in the one or more published posts of the online social media account in generating the risk score report (Paragraphs 0075, 0079, 0081, and 0083 teach when profiles from multiple sites (e.g., Facebook, LinkedIn, Twitter, and eBay) are triangulated against each other and analyzed for accuracy and consistency a “Verifiable Social Identity Score” (VSIS) may be generated; the VSIS may represent a “fingerprint” for the user that corresponds to, for example, a mathematical representation of the user's social networking site identifying information, correlated across multiple social networking sites; once all relevant social networking sites have been consulted, processing may proceed to step 254 to determine whether any other sites or networks should be and communicating the risk score report to the merchant device (Paragraph 0062 teaches the identity agent may provide the mIdentity to the requesting beneficiary, which may result in a new transaction taking place).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to incorporate the teachings of Baird to receive from a merchant device a request for a credit check in relation to a user, the request including a type of merchant associated with the merchant device; perform a web presence analysis of the user based on user-inputted text in one or more published posts of an online social 
There is motivation to combine Baird into Davis because the use of mobile devices and social networks to conduct commerce and interact with others on the Internet provides unique opportunities in such fields as authentication and the evaluation of creditworthiness. Currently, online services and banks currently do not take advantage of these opportunities (Baird Paragraph 0004). The base invention is improved because a user of these services may establish an identity with the provider of the service in order to protect the integrity of such personally-identifiable services. To reduce the possibility of fraud in identifying the user before any such service is consummated, the provider of the service (or the provider of the system that enables the service) may rely on certain information related to that service to establish the identity of the user. Numerous services require the establishment of some sort of identity for a user before the user can consummate a transaction with the service. A careful, secure, and legal amalgamation of these various sources of identity, across different service providers, yet all relating to the same user, may result in an identity that is far more accurate than any of them individually. For example, an identity may be established using a combination of 
However, the combination of Davis and Baird does not explicitly teach based on the web presence analysis, determining that the user-inputted text in the one or more published posts of the online social media account indicates that the user has paid off a loan; and generating a risk score report based on the user-inputted text in the one or more published posts of the online social media account associated with the payment account that indicates that the user has paid off the loan.
Klein from same or similar field of endeavor teaches based on the web presence analysis, determining that the user-inputted text in the one or more published posts of the online social media account indicates that the user has paid off a loan (Paragraphs 0050, 0020, 0028 teaches the lending service uses social networking to communicate information about the lender the borrower and the listing (i.e., borrower profile) to other potential lenders; social media can be used to spread information about the borrower or loan subscriptions associated with the borrower; the borrower can create and upload posts (i.e., posts 112) to the borrower’s social network about the repayment of a formal loan agreement, and the lending service can use this information to update and provide badges for the borrower); and generating a risk score report based on the user-inputted text in the one or more published posts of the online social media account associated with the payment account that indicates that the user has paid off the loan (Paragraphs 0028, 0111, 0041, and 0071 teaches a borrower's activity in the social networking environment can affect the borrower's 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Davis and Baird, which teaches generating a risk score report based on credit history, wherein the credit history is weighted more than social media published posts, to incorporate the teachings of Klein to 
There is motivation to combine Klein into the combination of Davis and Baird because social networking can assist lenders since lenders often know other lenders who could be interested in lending opportunities recommended by colleagues, even if those lending opportunities fall outside of the normal preferences of a particular lender. Because social networks allow user-inputted posts (i.e., posts 112) to be quickly disseminated to other members of the social networks borrower’s and lender’s social networks, opportunities for borrowing capital and lending capital can go viral and provide additional matches between borrowers and lenders, thereby potentially speeding up the subscription of borrower requests for capital by lenders (Klein Paragraph 0062). The badge can be particularly advantageous for borrower's who have bad credit, no credit, or have had a bankruptcy in their past (Klein Paragraph 0071).
However, the combination of Davis, Baird, and Klein does not explicitly teach replacing the unique identifier associated with the user with another unique identifier.
Palanisamy from same or similar field of endeavor teaches replacing the unique identifier associated with the user with another unique identifier (Paragraphs 0074, 0076, 0058, and 0017 teach if communication device is power-cycled or rebooted, the encrypted token or sensitive information can be removed or deleted from communication device, wherein the memory can be a volatile memory that is automatically erased when power to the communication device is turned off; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, and Klein to incorporate the teachings of Palanisamy to replace the unique identifier associated with the user with another unique identifier.
There is motivation to combine Palanisamy into the combination of Davis, Baird, and Klein because replacing the token protects the token or sensitive information outside the confines of a secure element. When the application becomes inactive on the communication device, the decrypted token or sensitive information can be removed from the communication device (e.g., deleted from memory) such that the decrypted token or sensitive information is only temporarily available on the communication device. In this manner, static storage of the token or sensitive information in their decrypted form on the communication device can be prevented. Furthermore, when the communication device is rebooted or power cycled, the encrypted token or sensitive information previously provisioned or provided to the communication device can be deleted and wiped from the memory of the communication device. In the token scenario, the previously provisioned token will become invalid, and can no longer be used as a substitute for the sensitive information. In this manner, the token becomes mutable and dynamically changes over time when the communication device is rebooted or power cycled 
Regarding Claim 9, Davis teaches a system (Paragraph 0078 teaches an exemplary computer system) comprising: a non-transitory memory storing a payment account of a user (Paragraphs 0081 and 0025 teach computer storage media can include in any suitable method or technology for storing information such as computer-readable instructions, data structures, program modules or other data; the system can include a management component that synchronizes a contemporaneous state of the credit account at the MCD and at a financial account server (i.e., server store payment account of a user), wherein the contemporaneous state can include a concurrent credit limit, a credit balance, a recent credit transaction history including expenditures and payments to the credit account, or the like); and one or more hardware processors coupled to the non-transitory memory and configured to read instructions to cause the system to perform operations(Paragraph 0083 teaches the processing unit can be any of various commercially available processors and the system bus couples components of system including, but not limited to, the system memory to the processing unit).
Regarding Claim 20, Davis teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations (Paragraphs 0099 and 0031 teach embodiments include a computer-readable medium having computer-executable instructions for performing the acts and/or events of the various methods; an “article of manufacture” as used herein is intended to encompass a computer 
Regarding Claim 21, Davis teaches a method (Paragraph 0066 teaches a flowchart of a sample methodology for facilitating credit transactions for an MCD credit account).

Regarding Claim 10, the combination of Davis, Baird, Klein, and Palanisamy teaches all the limitations of claim 9 above; and Davis further teaches wherein the unique identifier is encoded with the social security number of the user (Paragraphs 0066-0067 teach an identifier associated with the owner can be included within the unique ID of the MCD, wherein the identifier can be a social security number; the unique ID can also be encrypted (i.e., encoded) by an encryption formula, as described herein or as known in the art).

Regarding Claim 12, the combination of Davis, Baird, Klein, and Palanisamy teaches all the limitations of claim 9 above; and Davis further teaches wherein the unique identifier is encoded with one or more of personal information of the user or financial information of the user (Paragraphs 0066-0067 teach an identifier associated with the owner can be included within the unique ID of the MCD, wherein the identifier can be a PIN number (i.e., financial information) or social security number, etc., that can uniquely identify the owner of 

Regarding Claim 22, the combination of Davis, Baird, Klein, and Palanisamy teaches all the limitations of claim 21 above; however the combination does not explicitly teach wherein the replacing the unique identifier associated with the user with another unique identifier comprises generating a new unique identifier.
Palanisamy further teaches wherein the replacing the unique identifier associated with the user with another unique identifier comprises generating a new unique identifier (Paragraphs 0017 and 0058 teach the previously provisioned token will become invalid, and can no longer be used as a substitute for the sensitive information, and a new token can be requested from a token server (e.g., a network token system) to replace the previously provisioned token; the token generation module can be configured to generate a token or retrieve sensitive information in response to processing a request for a token or sensitive information from a token requestor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Palanisamy to incorporate the further teachings of Palanisamy to replace the unique identifier associated with the user by generating another unique identifier.


Regarding Claims 28 and 30, the combination of Davis, Baird, Klein, and Palanisamy teaches all the limitations of claims 21 and 20 above; however the combination does not explicitly teach analyzing online transactions associated with the payment account of the user, and wherein the risk score report is generated further based on the analyzed online transactions.
Baird further teaches analyzing online transactions associated with the payment account of the user, and wherein the risk score report is generated further based on the analyzed online transactions (Paragraph 0063 teaches in addition to providing the requestor with the subscriber's mIdentity, the identity agent may use the mIdentity to calculate the subscriber's “creditworthiness;” the information in the mIdentity may include information about the subscriber's purchase and payment history, employment, risk factors, etc., and hence may provide a great deal of information relevant to the calculation of a credit score; this calculated score may be a numerical quantity, a logical value, or a recommended action based on the Subscriber's mIdentity).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Palanisamy to incorporate the further teachings of Baird to analyze online transactions associated with the payment 
There is motivation to further combine Baird into the combination of Davis, Baird, Klein, and Palanisamy because of the same reasons listed above for claim 21.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Palanisamy (US 20150312038) in further view of Gaddam (US 20150106239).

Regarding Claim 11, the combination of Davis, Baird, Klein, and Palanisamy teaches all the limitations of claim 9 above; however the combination does not explicitly teach wherein the unique identifier has an expiration after which the unique identifier is invalidated.
Gaddam from same or similar field of endeavor teaches wherein the unique identifier has an expiration after which the unique identifier is invalidated (Paragraph 0068 teaches status code of token (i.e., unique identifier) may indicate the token is expired).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Palanisamy to incorporate the teachings of Gaddam for the unique identifier to have an expiration after which the unique identifier is invalidated.


Regarding Claim 15, the combination of Davis, Baird, Klein, and Palanisamy teaches all the limitations of claim 9 above; however the combination does not explicitly teach determining whether the unique identifier has expired due to a time limit or a usage limit; and communicating an error message to the user or a credit check requester when the unique identifier has expired.
Gaddam from same or similar field of endeavor teaches determining whether the unique identifier has expired due to a time limit or a usage limit (Paragraphs 0068, 0063 teach status code of token (i.e., unique identifier) may indicate the token is expired and a TRL computer system may generate and send a token validation response message, or TRL response, to an entity device; the token validation response message may comprise a response status, and one or and communicating an error message to the user or a credit check requester when the unique identifier has expired (Paragraphs 0021 and 0068 teach the token validation response may comprise a response status indicating whether or not the token validation request was accepted and a token revocation list (TRL) status code, wherein the TRL status code may inform the merchant as to whether or not the payment token is valid or not valid, for example, the status code“4” may indicate that the token is expired).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Palanisamy to incorporate the teachings of Gaddam for the unique identifier to have a time limit after which the unique identifier is invalidated and to communicate an error message to the credit check requester.
There is motivation to combine Gaddam into the combination of Davis, Baird, Klein, and Palanisamy because of the same reasons listed above for claim 11.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Palanisamy (US 20150312038) in further view of Hazel (US 20090048953).

Regarding Claim 13, the combination of Davis, Baird, Klein, and Palanisamy teaches all the limitations of claim 9 above; however the combination determining whether to validate the unique identifier based on a predetermined format or convention; and communicating an error message to the user or a credit check requester when the unique identifier is not validated.
Hazel from same or similar field of endeavor teaches determining whether to validate the unique identifier based on a predetermined format or convention (Paragraphs 0123 and 0011 teach a data capture device can be configured to package the encrypted token data in the same form and format as conventional non-encrypting systems such that the transaction package can be sent to the terminal in a form and format anticipated by the terminal; the terminal can then check the encrypted data (for example, with parity, LRC and a mod 10 check), which should be correct as it was regenerated by the encryption module to maintain the same format); and communicating an error message to the user or a credit check requester when the unique identifier is not validated (Paragraph 0123 teaches if the token fails, a bad read status can be output).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Palanisamy to incorporate the teachings of Gaddam to validate the unique identifier based on a predetermined format or convention; and communicate an error message to the user or a credit check requester when the unique identifier is not validated.
There is motivation to combine Hazel into the combination of Davis, Baird, Klein, and Palanisamy because data capture devices can be plug-and-play compatible with terminals or other transaction processing equipment. Such an .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Palanisamy (US 20150312038) in further view of Binder (US 20170161743).

Regarding Claim 14, the combination of Davis, Baird, Klein, and Palanisamy teaches all the limitations of claim 9 above; and Davis further teaches determining whether the unique identifier can be decrypted with a private key associated with the user (Paragraphs 0062 and 0060 teach a decryption database can be used to convert encrypted data back to an un-encrypted form, specifically, a public key/private key pair can be used to encrypt and decrypt data upon transmission and receipt, respectively, by the MCD or financial account server; encryption can essentially enable remote communication between the MCD and a financial account server, including affecting a credit transaction thereby, to be protected).
However, the combination of Davis, Baird, Klein, and Palanisamy does not explicitly teach communicating an error message to the user or a credit check requester when the unique identifier is not able to be decrypted by the private key.
communicating an error message to the user or a credit check requester when the unique identifier is not able to be decrypted by the private key (Paragraphs 0064 and 0067 teach authorization processing device may receive the new credit card number (i.e., encrypted data) from a first merchant while the new credit card number was encrypted with a public key or an identifier associated with a second merchant that differs from the first merchant; as such, authorization processing device will apply the private key associated with the second merchant and will be unable to access the actual credit card number; the authorization processing device may generate a signal reporting the attempted fraud and/or transmit a signal to the merchant device (i.e., credit check requester) indicating that the use is an attempt at fraud).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Palanisamy to incorporate the teachings of Gaddam to communicate an error message to the user or a credit check requester when the unique identifier is not able to be decrypted by the private key.
There is motivation to combine Binder into the combination of Davis, Baird, Klein, and Palanisamy because the signal may be transmitted to an enforcement device and/or to merchant device in various embodiments. In some embodiments, enforcement device may be a device that receives the signal from authorization processing device indicating attempted fraud and generate one or more signals to cause particular actions to be taken. Enforcement device can be located at or associated with a law enforcement agency in some embodiments. For example, .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Palanisamy (US 20150312038) in further view of Stransky-Heilkron (US 20160048700).

Regarding Claim 15, the combination of Davis, Baird, Klein, and Palanisamy teaches all the limitations of claim 9 above; however the combination does not explicitly teach determining whether the unique identifier has expired due to a time limit or a usage limit; and communicating an error message to the user or a credit check requester when the unique identifier has expired.
Stransky-Heilkron from same or similar field of endeavor teaches determining whether the unique identifier has expired due to a time limit or a usage limit (Paragraphs 0022 and 0040 teach the managed database may limit the access to stored user personal information to a particular time period and will deny access after the time period expires, for example, a requester may be able to access results based on a user's personal information only in a time period during which the user is communicatively accessible to authorize the requests from a requester; in addition, successive queries may be thwarted by defining a time-interval based threshold, for example, when the number of queries, possibly of a and communicating an error message to the user or a credit check requester when the unique identifier has expired (Paragraph 0040 teaches one rule may specify that when a credit check is made more than 10 times (i.e., usage limit) in a day, then an alarm should be issued to the user and a financial institution).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Palanisamy to incorporate the teachings of Stransky-Heilkron for the unique identifier to have a usage limit after which the unique identifier is invalidated and to communicate an error message to the credit check requester.
There is motivation to combine Stransky-Heilkron into the combination of Davis, Baird, Klein, and Palanisamy because to prevent successive queries to “guess” confidential information, the user and/or the creator of a particular personal information record and/or an authority such as the smartcard issuer may be able to specify an alarm condition such as a threshold that triggers an alarm to the user or the creator of the alarm based on received queries (Stransky-Heilkron Paragraph 0039).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Palanisamy (US 20150312038) in further view of Oliai (US 8694420 B1).

Regarding Claim 16, the combination of Davis, Baird, Klein, and Palanisamy teaches all the limitations of claim 9 above; however the combination does not explicitly teach retrieving a transaction history of the user; and analyzing the transaction history, and the one or more published posts of the online social media account.
Baird further teaches retrieving a transaction history of the user (Paragraph 0063 teaches in addition to providing the requestor with the subscriber's mIdentity, the identity agent may use the mIdentity to calculate the subscriber's “creditworthiness;” the information in the mIdentity may include information about the subscriber's purchase and payment history, employment, risk factors, etc., and hence may provide a great deal of information relevant to the calculation of a credit score; this calculated score may be a numerical quantity, a logical value, or a recommended action based on the Subscriber's mIdentity); and analyzing the transaction history, and the one or more published posts of the online social media account (Paragraphs 0075 and 0079 teach when profiles from multiple sites (e.g., Facebook, LinkedIn, Twitter, and eBay) are triangulated against each other and analyzed for accuracy and consistency a “Verifiable Social Identity Score” (VSIS) may be generated; the VSIS may represent a “fingerprint” for the user that corresponds to, for example, a mathematical representation of the user's social networking site identifying information, correlated across multiple social networking sites; once all relevant social networking sites have been consulted, processing may proceed to step 254 to determine whether any other sites or networks should be consulted; for example, the identity agent may consult 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Palanisamy to incorporate the further teachings of Baird to retrieve a transaction history of the user; retrieve the one or more published posts of the online social media account; and analyze the transaction history, and the one or more published posts of the online social media account.
There is motivation to further combine Baird into the combination of Davis, Baird, Klein, and Palanisamy because of the same reasons listed above for claim 9.
However, the combination of Davis, Baird, Klein, and Palanisamy does not explicitly teach and analyzing the credit history.
Oliai from same or similar field of endeavor teaches analyzing the credit history (Col. 1, lines 43-49, and Col. 15, lines 15-19, teach conventional credit risk analysis utilizes a risk model, or a scorecard to give a relative weight to each instance in the credit history to provide a credit-worthiness score, wherein these models vary from provider to provider depending on the needs of the institution requesting the credit score; in the preferred embodiment, the credit-only scorecard includes a set of coefficients for trade-line records, a set of coefficients for public record records, and a set of coefficients for credit inquiry records).

There is motivation to combine Oliai into the combination of Davis, Baird, Klein, and Palanisamy because credit providers use credit worthiness scores and reports to evaluate the general level of risk a credit-provider would incur when offering the consumer a line of credit (Oliai Col. 5, lines 22-25). The higher the credit-worthiness score, the lower the risk associated with that consumer (Oliai Col. 15, lines 45-46).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Palanisamy (US 20150312038) in further view of Fiske (US 20140201536).

Regarding Claim 18, the combination of Davis, Baird, Klein, and Palanisamy teaches all the limitations of claim 9 above; however the combination does not explicitly teach receiving a request from the user to generate a new unique identifier; retrieving personal information of the user; determining particular digits of the new unique identifier based on the personal information; and inserting random alphanumeric characters into the new unique identifier.
 receiving a request from the user to generate a new unique identifier that is different from the another unique identifier (Paragraphs 0093 and 0097 teach each time a user submits identifying information to the passcode device, a new one-time passcode is created, for example, passcode device may generate a new passcode every time a user requests access; there are many types of identifying information that may be stored by passcode device such as a social security number (i.e., the item used to generate the passcodes is any item that is unique)); retrieving personal information of the user (Paragraph 0093 teaches when the user wants to access the secure entity, the user enters at least some identifying information (e.g., a social security number) into passcode device, and if passcode device is able to match the identifying information with identifying information stored in passcode device (i.e., retrieves personal information of the user), then passcode device generates a passcode, wherein the identifying information may be stored in passcode device in association with a user ID); determining particular digits of the new unique identifier based on the personal information (Paragraphs 0097 and 0111 teach the item used to generate the passcodes is any item that is unique (i.e., social security number), and a first item (e.g., unique information) maybe used to “generate” a second item (e.g., a passcode) by using the first item to “directly” generate the second item; a method may be used for generating a registration code from the identification information, wherein the method (which may be referred to as a generating method) may be a “one-way” method such as a one-way function); and inserting random alphanumeric characters into the new unique identifier(Paragraph 0113 teaches the one-way function involves 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Palanisamy to incorporate the teachings of Fiske to receive a request from the user to generate a new unique identifier; retrieve personal information of the user; determine particular digits of the new unique identifier based on the personal information; and insert random alphanumeric characters into the new unique identifier.
There is motivation to combine Fiske into the combination of Davis, Baird, Klein, and Palanisamy because using passcode generators enables the identification of a person without having to access the user's identifying data (e.g., social security number). For example, some citizens and organizations are concerned about the government and other institutions storing a person's biometric data. By using a passcode generator, an institution can identify a person with a unique registration or passcode, which is derived from authentication data (Fiske Paragraph 0118).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Palanisamy (US 20150312038) in further view of Fiske (US 20140201536) in further view of Ury (US 20150248525).

Regarding Claim 19, the combination of Davis, Baird, Klein, Palanisamy, and Fiske teaches all the limitations of claim 18 above; however the combination does not explicitly teach generating a private key and a public key associated with the user; and communicating the public key to a user device of the user that enables the new unique identifier generated at the user device to be encrypted.
Ury from same or similar field of endeavor teaches generating a private key and a public key associated with the user (Paragraph 0117 teaches the browser on the user's computer, in certain cases in response to certain user inputs, and, in other cases, in response to internal events, generates a new public/private key pair ke/kd and then requests a public-key certificate from the certificate authority via a request message); and communicating the public key to a user device of the user that enables the new unique identifier generated at the user device to be encrypted (Paragraphs 0117 and 0113 teach upon verification, a certificate authority returns a public-key certificate, such as the X.509 certificate discussed above, wherein the public-key certificate is used in secure communications for verifiably binding a public key to a name or identifier, such as a business entity name or a business or personal email address).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, Palanisamy, and Fiske to incorporate the teachings of Ury to generate a private key and a public key associated with the 
There is motivation to combine Ury into the combination of Davis, Baird, Klein, Palanisamy, and Fiske because public-key certificates essentially act as data records that contain a sequence of standard fields that contain information needed to employ the certificate for verifying the association of a user identifier or system identifier with a public key (Ury Paragraph 0113).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Palanisamy (US 20150312038) in further view of Mohajeri (US 20140059343).

Regarding Claim 23, the combination of Davis, Baird, Klein, and Palanisamy teaches all the limitations of claim 22 above; however the combination does not explicitly teach wherein the new unique identifier is generated to have 32 digits.
Mohajeri from same or similar field of endeavor teaches wherein the new unique identifier is generated to have 32 digits (Paragraphs 0033 and 0040 teach a subscriber of the UE is assigned a unique and constant subscriber identifier (Subld) that is associated with the subscriber account (i.e., 16 digit identifier from Palanisamy) associated with the UE; the system can assign a V-Subld to a subscriber's account/user equipment (UE) in response to a successful authentication, such as a subscriber identity module (SIM) authentication and/or 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Palanisamy to incorporate the teachings of Mohajeri for the new unique identifier to be generated to have 32 digits.
There is motivation to combine Mohajeri into the combination of Davis, Baird, Klein, and Palanisamy because the systems and methods disclosed herein facilitate generation and utilization of a variable subscriber ID (V-SubId) to prevent or impede profiling and/or subscriber-behavior tracking by unauthorized applications/entities. In one aspect, the V-SubId masks the subscriber's identity (e.g., UDID and/or SubId) from selected unauthorized websites and/or applications that are accessed by the subscribers. Moreover, the V-SubId can be modified periodically such that subscriber privacy can be protected (Mohajeri Paragraph 0031).

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Palanisamy (US 20150312038) in further view of Mohajeri (US 20140059343).	

Regarding Claim 24, the combination of Davis, Baird, Klein, Palanisamy, and Mohajeri teaches all the limitations of claim 23 above; however the combination does not explicitly teach wherein the unique identifier previously had 16 digits prior to being replaced with the new unique identifier having 32 digits.
Palanisamy further teaches wherein the unique identifier previously had 16 digits prior to being replaced with the new unique identifier having 32 digits (Paragraph 0022 teaches a “token” may be a substitute for sensitive information; for example, a token can be a substitute for sensitive information such as a real account identifier, and the token may be used in place of the real account identifier to conduct access the account; this reference teaches the unique identifier is 16 digits).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, Palanisamy, and Mohajeri to incorporate the further teachings of Palanisamy for the unique identifier to previously have had 16 digits prior to being replaced with the new unique identifier having 32 digits.
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777)in further view of Palanisamy (US 20150312038) in further view of Salama (US 20150100477).

Regarding Claim 25, the combination of Davis, Baird, Klein, and Palanisamy teaches all the limitations of claim 21 above; however the combination does not explicitly teach wherein the replacing the unique identifier associated with the user with another unique identifier is performed in response to a determination that a user device associated with the user is currently located in a new location, and wherein the new location is a location that the user device has not previously been located.
Salama from same or similar field of endeavor teaches wherein the replacing the unique identifier associated with the user with another unique identifier is performed in response to a determination that a user device associated with the user is currently located in a new location, and wherein the new location is a location that the user device has not previously been located (Paragraphs 0041, 0083-0084, 0088, and 0093 teach a vault may be configured to update, replace, refresh, modify, and delete tokens generated by a user, for instance, the user-generated tokens may provide another 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Palanisamy to incorporate the teachings of 
There is motivation to combine Salama into the combination of Davis, Baird, Klein, and Palanisamy because the vault may have access to a stored relationship map between identity or account theft locations and certain geographic locations to identify high, medium and/or low risk geographic locations regarding account transactions which may be based on one or more conditions that control how the new token is generated. Vault may determine, based on one or more conditions assessed by vault relating to the transaction account signal, that the transaction account may be at risk and replace the token accordingly (Salama Paragraphs 0088 and 0093).

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Palanisamy (US 20150312038) in further view of Kumnick (US 20150199689).

Regarding Claim 26, the combination of Davis, Baird, Klein, and Palanisamy teaches all the limitations of claim 21 above; however the combination does not explicitly teach determining, based on predefined rules of the payment account of the user, that the unique identifier is permitted for use with a merchant associated with the merchant device.
determining, based on predefined rules of the payment account of the user, that the unique identifier is permitted for use with a merchant associated with the merchant device (Paragraphs 0034 and 0043 teach an "identification and verification (ID&V) method" may be used to evaluate whether the person conducting the transaction is the legitimate account holder; examples of ID&V methods may include, but are not limited to, an account verification message, a risk score based on assessment of the primary account number (PAN) and use of one time password by the issuer or its agent to verify the account holder; a “token domain” may indicate the factors that can be established at the time of token issuance to enable appropriate usage of the token for payment transactions, for example, the token domain may include merchant identifiers to uniquely identify where the token can be used; for example, the token domain restriction controls may restrict the use of the token at a particular merchant that can be uniquely identified).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Palanisamy to incorporate the teachings of Kumnick to determine, based on predefined rules of the payment account of the user, that the unique identifier is permitted for use with a merchant associated with the merchant device.
There is motivation to combine Kumnick into the combination of Davis, Baird, Klein, and Palanisamy because a consumer may only want merchants the consumer conducts transaction with to have access to the consumer’s credit report. The non-.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Palanisamy (US 20150312038) in further view of Radhakrishnan (US 20130047226).

Regarding Claim 27, the combination of Davis, Baird, Klein, and Palanisamy teaches all the limitations of claim 21 above; however the combination does not explicitly teach determining that a portion of the unique identifier that corresponds to a portion of a social security number matches a portion of the social security number of the user to authenticate the unique identifier.
Radhakrishnan from same or similar field of endeavor teaches determining that a portion of the unique identifier that corresponds to a portion of a social security number matches a portion of the social security number of the user to authenticate the unique identifier (Paragraphs 0114 and 0118 teach private token provider may generate the password (i.e., unique identifier) by 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Palanisamy to incorporate the teachings of Radhakrishnan to determine that a portion of the unique identifier that corresponds to a portion of a social security number matches a portion of the social security number of the user to authenticate the unique identifier.
There is motivation to combine Radhakrishnan into the combination of Davis, Baird, Klein, and Palanisamy because the apparatus may detect at least one token indicating a change associated with at least one of the device, the network, or the resource. The apparatus may then determine to re-authenticate the user in response to the change to make sure the device, network, or resource has not been compromised (Radhakrishnan Paragraph 0003).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685